Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2021 has been entered.
 
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on November 24, 2021. Claims 1-23, 34, 37 and 38 are pending in the application and are being examined herein.
Status of Objections and Rejections
All rejections from the previous office action are withdrawn in view of Applicant's amendment. 
New grounds of rejection under 35 U.S.C.103 are necessitated by the amendments.
Drawings
The drawings are objected to because Figs. 9A-C, 10 and 12 are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.







Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 5, 6, 9, 10, 12-23, 34, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn, et al., (ACS Appl. Mater. Interfaces, 2014, 6, pp. 18401-18407) in view of Sedo, et al., (Adv. Mater., 2013, 25, pp. 653-701).

Regarding claim 1, Ahn teaches a system (Fig. 4(a),(d),(e), AgNW based microelectrodes on hydrogel), comprising: 
a conformable substrate comprising a hydrogel having adhesion-promoting moieties (flexible and biocompatible microelectrodes based on the AgNW for bioelectronic applications, p. 18403, right column, last paragraph, Fig. 4(a), strong adhesion between the AgNWbased microelectrodes and the hydrogel led to a successful transfer of the AgNW-based microelectrodes from the glass substrate to the hydrogel, p. 18404, left column, second paragraph); and 
an array of electronic microstructures (array of AgNW-based microelectrodes shown in array, Fig. 4(a)) bonded to the hydrogel by the adhesion-promoting moieties (strong adhesion between the AgNWbased microelectrodes and the hydrogel, p. 18404, left column, second paragraph), 
wherein at least two electronic microstructures of the array are separated from one another and are supported by the hydrogel of the conformable substrate (Fig. 4a showing microelectrodes separated from one another and supported by hydrogel, hydrogel is electrode substrate).  
Ahn teaches wherein the substrate is a biocompatible hydrogel and wherein a polyacrylamide (PAM) hydrogel since PAM has been extensively utilized in various applications as the biomaterial because of inert, biodegradable, hydrophilic, and biocompatible properties (p. 18403, right column last paragraph). Ahn teaches that the AgNW based microelectrodes on hydrogel could be applied in various bioelectronic devices, which are used in physiological conditions since microelectrodes were stable in wet conditions (p. 18405, left column, second paragraph). Ahn fails to teach wherein said adhesion-promoting moieties comprising one or more catechol groups and wherein the microstructures are bonded to the hydrogel by the adhesion-promoting moieties via the one or more catechol groups. 
Sedo teaches biomimetic functional materials (abstract) including adhesive hydrogels for biomedical applications (p. 657, right column, second paragraph). Sedo teaches that because of the exceptional wet adhesion of mussel adhesives and overall cross-linking abilities of catechol moieties, biomimetic hydrogels based on these have been researched in the past years and emerged as promising candidates to fill this challenging technological niche (p. 657, right column, second paragraph). Sedo teaches a branched, (3,4-dihydroxyphenylalanine) DOPA-terminated, PEG-polylactic acid-methacrylate block polymer, a photocured, biodegradable hydrogel could be prepared with an elasticity similar to that of soft tissues, and good adhesion to titanium surfaces in wet conditions (p. 657, right column, last paragraph to p. 658, left column, first paragraph). 

Examiner interprets the teachings of Ahn as modified by Sedo to meet the limitation wherein the microstructures are bonded to the hydrogel by the adhesion-promoting moieties via the one or more catechol groups since the catechol groups of the DOPA of the hydrogel of Sedo would be bound to the AgNW of Ahn since catechol groups are capable of coordinate bonding to metal atoms. 
Ahn teaches wherein one or more of the electronic microstructures bonded to the hydrogel comprise a planar metal surface (Fig. 4a showing planar metal surface) with a crack-free morphology (Fig. 4(e) showing optical microscope image of AgNW-based microelectrodes on hydrogel). 
Examiner interprets Ahn as modified by Sedo to meet the limitation with a crack-free morphology since Ahn shows no cracks present in Fig. 4(e) and teaches the AgNWbased microelectrodes can be completely transferred from the glass to the hydrogel without any structural damages (p. 18404, left column, last sentence to right column). 

Regarding claim 2, Ahn as modified by Sedo teaches wherein the catechol group is bonded to the electronic microstructures using one or more of aromatic groups, (Sedo, p. 657, right column, last paragraph to p. 658, left column, first paragraph, DOPA-terminated, PEG-polylactic acid-methacrylate block polymer, a photocured, biodegradable hydrogel; catechol groups are capable of coordinate bonding to metal atoms). 

Regarding claim 3, Ahn as modified by Sedo teaches wherein the hydrogel comprises one or more of poly 2-hydroxyethyl methacrylate, polyethyleneglycol, or copolymers thereof (Sedo, p. 657, right column, last paragraph to p. 658, left column, first paragraph, DOPA-terminated, PEG-polylactic acid-methacrylate block polymer, a photocured, biodegradable hydrogel).  

Regarding claim 5, Ahn as modified by Sedo teaches wherein the hydrogel comprises one or more of a dopamine acrylate, a polydopamine film, and a polydopamine network (Sedo, p. 657, right column, last paragraph to p. 658, left column, first paragraph, DOPA-terminated, PEG-polylactic acid-methacrylate block polymer, a photocured, biodegradable hydrogel).  

Regarding claim 6, the limitation “wherein the hydrogel comprises a precursor solution crosslinked into a film” is product by process limitation. There is no apparent different between the apparatus as claimed and the prior art as taught by Ahn as modified by Sedo.  Sedo teaches DOPA  end-caps  as  adhesive/cross-linkable  moieties,  and  biocompatible  PEG  for  the  hydrogel-forming central scaffold (p. 657, right column, second paragraph). 

Regarding claim 9, Ahn is silent with respect to the film and fails to teach wherein the film comprises a thickness in a range of 100 nanometers to 10 millimeters.  However, Ido teaches hydrogel based microelectrodes (abstract) like that of Ahn wherein the hydrogel substrate has a thickness of 2mm which is with applicant’s claimed range, p. 400, right column, second paragraph. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the thickness of the Ahn hydrogel to be 2mm as taught by Ido because such a thickness was recognized as appropriate for a hydrogel used to support microelectrodes deployed in physiological conditions with a reasonable expectation of predictable results.   

Regarding claim 10, Modified Ahn is silent with respect to the concentration of the catechol and therefore fails to teach wherein the hydrogel comprises a catechol concentration of at least 5 mol%.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP § 2144.05(II)(A). Therefore, it would have been obvious to one skilled in the art to use at least 5 mol% catechol because doing so is within the ambit of one of ordinary skill in the art and would yield predicable results and would yield more adhesion between the metal and the polymer. 

Regarding claims 12 and 35, Modified Ahn teaches wherein the electronic microstructures form microelectrodes. Ahn fails teaches that the microstructures have a length of 200µm (Table 1, width of 200µm) but fails to teach that each have an approximate width of 2µm, and are spaced from each other by a spacing of 100µm (claim 12) or wherein the at least two electronic microstructures of the array form a pattern with a spacing of less than 50 µm (claim 35). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the dimension of the nanowires of Ahn, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore it would have been obvious to one of ordinary skill in the art to provide wherein each have an approximate width of 2µm, and are spaced from each other by a spacing of 100µm (claim 12) or wherein the at least two electronic microstructures of the array form a pattern with a spacing of less than 50 µm (claim 35) since the pitch and length of the nanowires can be patterned to different dimensions for different applications. 

Regarding claim 13, Ahn teaches wherein at least 98% of the electronic microstructures comprise a crack-free morphology (Fig. 4(e) showing optical microscope image of AgNW-based microelectrodes on hydrogel). 
 (p. 18404, left column, last sentence to right column). 


Regarding claim 14, Modified Ahn is silent with respect to the swelling ratio and therefore, fails to teach wherein the hydrogel has a swelling ratio of greater than 4.85.  However, Ahn teaches that the swelling capacity of the hydrogel may be affected by concentrations of the monomers and crosslinker (p. 18404. Left column, first paragraph). Therefore, Ahn teaches wherein the swelling ratio is a result effective variable. Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Therefore it would have been obvious to one of ordinary skill in the art to modify the swelling ratio of modified Ahn to greater than 4.85 through routine experimentation and would yield a predictable result and facilitate structural stability and flexibility. 


Regarding claim 15, Modified Ahn fails to teach wherein the resistance of at least one electronic microstructure of the array of electronic microstructures is between (Table 1, 2, Fig. 3 for current voltage characteristics). Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).  Therefore it would have been obvious to one of ordinary skill in the art to modify the resistance of at least one electronic microstructure of the array of electronic microstructures is between 10 and 15 ohms through routine experimentation and would yield a predictable result.

Regarding claim 16, Examiner interprets the teaching of Modified Ahn to meet the limitation wherein at least one electronic microstructure of the array of electronic microstructures comprises a strain-relief geometrical design that reduces strain effects from swelling of the hydrogel since the amount of strain relief has not been claimed. It is the examiners position that some amount of strain relief will be provided by the electrodes. 

Regarding claim 17, Modified Ahn fails to teach wherein the strain-relief geometrical design comprises a serpentine design. Generally, differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 

Regarding claims 18, 20, 21, 22, 23, the limitations are with respect to an intended use. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Modified Ahn is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim.
 
Regarding claim 19, Modified Ahn teaches wherein the electronic microstructures(metal conductor, array of AgNW-based microelectrodes shown in array, Fig. 4(a)).  

Regarding claim 34, Ahn teaches wherein the at least two electronic microstructures of the array are electronically separated from one another on the hydrogel of the conformable substrate (array of AgNW-based microelectrodes shown in array and shown physically and electronically separated, Fig. 4(a)).  
 
Regarding claim 38, Ahn teaches wherein a width of one of the microstructure is 5mm (Table 1, length 5 mm) and therefore fails to teach 2mm.  It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the dimension of the nanowires of Ahn, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore it would have been obvious to one of ordinary skill in the art to modify the 5 mm dimension of Ahn to be 2 mm since the length of the nanowires can be patterned to different dimensions for different applications and would yield a predictable result.

Claim 4, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn, et al., (ACS Appl. Mater. Interfaces, 2014, 6, pp. 18401-18407) in view of Sedo, et al., (Adv. Mater., 2013, 25, pp. 653-701) as applied to claims 1 and 6 and in further view of Messersmith et al. (US 2012/0329882).

Regarding claims 4, 7, 8, Modified Ahn fails to teach wherein the hydrogel comprises a dopamine methacrylamide monomer (claim 4), wherein the precursor solution comprises a dopamine methacrylate (DMA) and poly(2-hydroxyethyl methacrylate) (P(HEMA)) P(HEMA-co-DMA) precursor solution having approximately  (abstract) like that of Ahn and Sedo. Messersmith teaches wherein macromonomers are crosslinked to copolymers such (dihydroxyphenyl)ethyl methacrylamide and teaches copolymer containing nitro-substituted catechol, poly(N,N'-dimethylamino ethyl methacrylate)-co-poly(6-nitro-2-(3,4-dihydroxy-6-nitrophenyl)ethyl methacrylamide) (PDMA-co-PNDHPMA), and a cross-linker containing nitro-substituted phenylboronic acid, 3-nitro-4-phenylboronic acid PEG 3-nitro-4-phenylboronic acid (NPBA-PEG-NPBA), were designed and synthesized for this hydrogel system (see FIG. 16) (para. [0119], Fig. 16). Messersmith teaches the aromatic ring of the catechol moieties may be unsubstituted (except for the two hydroxyl groups making up the catechol functionality and the attachment of the aromatic ring to the rest of the macromonomer) (para. [0072], dopamine methacrylamide, para. [0131]) as well as the (dihydroxyphenyl)ethyl methacrylamide copolymers (para. [0075]). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to substitute the hydrogel of Ahn as modified by Sedo with the (dihydroxyphenyl)ethyl methacrylamide) copolymer and dopamine acrylamide because such a hydrogel was recognized as biocompatible hydrogel. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. It would have been obvious to one of ordinary skill in the art to use ester instead of amides because the 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP § 2144.05(II)(A). Therefore, it would have been obvious to one skilled in the art to use 86.8mol/mol% HEMA and 10.7 mol/mol% DMA (claim 7) or P(HEMA) having approximately 97.5 mol/mol% HEMA (claim 8) because the film will function is a predictable manner given these conditions.



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Y. Ahn, et al., (ACS Appl. Mater. Interfaces, 2014, 6, pp. 18401-18407) in view of Sedo, et al., (Adv. Mater., 2013, 25, pp. 653-701) as applied to claim 1 and in further view of A. Sánchez-Iglesias, et al., (Nano Lett., 2012, 12, pp. 6066-6070).

Regarding claim 11, Ahn teaches wherein the electronic microstructures each having a thickness of at least 30 nanometers (Table 1 AgNw based microelectrodes with widths of 40, 60, 80, 100, 150, 200).  Ahn teaches silver nanowire microelectrode and therefore fails to teach gold. However, Sanchez-Iglesias teaches that alternatively to AgNW as used in Ahn, gold nanowires can be used for transparent conductors on (abstract) and have reduced oxidation and more chemical stability when compared to silver (p. 6068, right column, 4th paragraph).  Therefore it would have been obvious to one ordinary skill in the art at the effective filing date of the invention to substitute the silver nanowires of Modified Ahn with gold nanowires of Sanchez-Iglesias since AuNW are a suitable material a transparent electrode on a flexible substrate and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. Consequently, as evidenced by Sanchez-Iglesias, a person of ordinary skill in the art would accordingly have recognized the suitability of incorporating the use of AuNWs as an electrode on a flexible substrate.

Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to teach the array of electronic microstructures comprising comprises a metal bilayer, wherein a first layer includes an a first adhesion value above a threshold value for binding to the hydrogel, the first layer supporting a second layer of the metal bilayer on the hydrogel, the second layer having any a different adhesion value in combination with the limitation of claim 1 from which claim 37 depends.


Response to Arguments
In the arguments presented on page 7 of the amendment, the applicant argues that the silver nanowire based electrodes of Ahn are different than the “one or more of the electronic microstructures bonded to the hydrogel comprise a planar metal surface with a crack-free morphology” as recited in claim 1 since the AgNW of Ahn include a percolated network of silver nanowires. Applicant asserts the electrodes of claim 1 include a crack-free morphology.  
Examiner respectfully disagrees. Ahn teaches wherein one or more of the electronic microstructures bonded to the hydrogel comprise a planar metal surface (Fig. 4a showing planar metal surface) with a crack-free morphology (Fig. 4(e) showing optical microscope image of AgNW-based microelectrodes on hydrogel). Examiner interprets Ahn as modified by Sedo to meet the limitation with a crack-free morphology since Ahn shows no cracks present in Fig. 4(e) and teaches the AgNWbased microelectrodes can be completely transferred from the glass to the hydrogel without any structural damages (p. 18404, left column, last sentence to right column).  Applicant’s specification at para. [0053] states FIG. 10 shows an optical micrograph shows the formation of microcracks (indicated by regions with dashed lines) in the microelectrode at the hydrated state of 61 hydration/dehydration cycles. Scale bar represents 50 mm. Examiner therefore interprets a crack to be a line of breakage. The percolated network of silver nanowires of Ahn refers to interconnected network of fillers is formed, which spans inside the composite and causes the system to “percolate” and are therefore not “cracks.”


In the arguments presented on pages 7-9 of the amendment, the Applicant asserts that the teachings of Sedo, Messersmith and Sanchez- Iglesias do not disclose or render obvious  “one or more of the electronic microstructures bonded to the hydrogel comprise a planar metal surface with a crack-free morphology” as recited in claim 1. Examiner respectfully disagrees and notes that Sedo, Messersmith and Sanchez-Iglesias were not relied upon for such a teaching. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
K. Kang, et al., (Angew. Che. Int. Ed. 2012, 51, 13101-13104) discloses polydopamine (pDA) films disposed on a TiN MEA (Fig. 3). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner




/MARIS R KESSEL/Primary Examiner, Art Unit 1699